Citation Nr: 0940559	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran retired in October 1984, with over 28 year of 
service.  He died in February 2006.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 administrative 
decision of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida.  Due to the 
appellant's subsequent change of residence, the claims file 
comes under the jurisdiction of the RO in Little Rock, 
Arkansas.

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Veterans Law Judge in 
September 2008.  At that time, she submitted additional 
evidence and waived her right to RO review of such.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the Veteran married in November 1988.

2.  The evidence is at least in equipoise in showing that the 
appellant and the Veteran continuously cohabitated until the 
Veteran's death in February 2006.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. § 3.50 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VA death benefits, including death pension, death 
compensation and Dependency and Indemnity Compensation (DIC), 
are payable to a Veteran's surviving spouse under certain 
circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2002).

A "surviving spouse" is a person of the opposite sex whose 
marriage to a Veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued, and who was the spouse of the Veteran at 
the time of the Veteran's death.  38 C.F.R. § 3.50(b) (2009); 
see also 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2008) (defining marriage).

A surviving spouse must also have lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse.  38 C.F.R. § 3.50 (b)(1) (2009).  
Additionally, the claimant must not have remarried or, with 
some exceptions, must not have lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2) (2009).

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2009).

The appellant contends that she is entitled to VA death 
benefits based upon her status as the surviving spouse of the 
Veteran.  She asserts that she and the Veteran were married 
in November 1988, and that they lived together continuously 
from that date until his death in February 2006.  The 
appellant further indicates that she and the Veteran never 
divorced.

The record includes a marriage certificate, which reflects 
that the appellant and the Veteran were married in November 
1988.  The record also includes an October 1988 divorce 
decree, dissolving a prior marriage between the Veteran and 
another woman.  The Board notes that although another copy of 
this divorce decree is dated in October 1989, and there 
appears to have been some question as to the validity of the 
dissolution of this prior marriage, there is no evidence 
definitely demonstrating that the Veteran's prior marriage 
was not dissolved in October 1988, or that there was any 
legal impediment to his November 1988 marriage to the 
appellant.  

In any event, in the instant case, the marriage between the 
appellant and the Veteran occurred 18 years before the 
Veteran's death.  Additionally, there has been no claim filed 
by an earlier spouse of the Veteran, and there is no evidence 
that the appellant was aware of any legal impediment to the 
marriage presented by the possibility that the Veteran's 
first marriage was not legally severed at the time of her 
marriage to the Veteran.  As such, even if the appellant's 
marriage to the Veteran was not valid due to the existence of 
a legal impediment posed by his prior marriage, the 
appellant's marriage to the Veteran is deemed valid for the 
purpose of VA benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 
C.F.R. § 3.52 (2009).

The appellant further contends that she and the Veteran never 
divorced and that she lived continuously with him until his 
death.  Although declaration of dependent forms filed by the 
Veteran in July 1993 and 2001 show that he indicated he was 
divorced/not married, there is nothing in the record to show 
that his marriage with the appellant was legally terminated.  
Moreover, the Veteran's February 2006 death certificate lists 
the appellant as his wife, and while the Board acknowledges 
that on her July 2006 claim for death benefits, the appellant 
indicated that she had not lived continuously with the 
Veteran, she has since consistently stated otherwise, 
including at her September 2008 Video Conference hearing, 
where she testified under oath.  In support of this 
assertion, the appellant provided copies of automobile and 
life insurance policies reflecting that she and the Veteran 
lived at the same address prior to, and at the time of, his 
death.  The appellant also submitted statements from friends, 
and her adult son, asserting that the appellant and the 
Veteran had always lived together.  

For the foregoing reasons, the Board finds that the evidence 
is at least in equipoise in establishing continuity of 
cohabitation, and, as such, the appellant is deemed to have 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death.  As all of the required 
elements of 38 C.F.R. § 3.50 are met, the appellant is found 
to be entitled to recognition as the Veteran's surviving 
spouse.





	(CONTINUED ON NEXT PAGE)




ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of VA benefits is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


